J-S40034-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

WILFREDO CABALLERO

                        Appellant                   No. 2272 MDA 2013


             Appeal from the PCRA Order November 21, 2013
               In the Court of Common Pleas of York County
            Criminal Division at No(s): CP-67-CR-0000727-1989


BEFORE: BENDER, P.J.E., BOWES, J., and PANELLA, J.

MEMORANDUM BY PANELLA, J.:                        FILED AUGUST 20, 2014

     Appellant, Wilfredo Caballero, appeals from the order dismissing his



review, we remand.

     On August 30, 1990, Caballero was convicted of committing first

degree murder as a 14-year-old. The trial court sentenced Caballero to life

imprisonment without the possibility of parole. Caballero concedes that he

has filed previous PCRA petitions, but filed a pro se petition on September 5,

2012, asserting that his sentence was illegal pursuant to the United States

Supreme Court decision in Miller v. Alabama, 132 S. Ct. 2455 (2012). On

October 30, 2013, the Supreme Court of Pennsylvania held that Miller was

not retroactive, and therefore offered no relief to petitioners, such as
J-S40034-14


Caballero, whose sentences were already final.         See Commonwealth v.

Cunningham, 81 A.3d 1 (Pa. 2013).

       Caballero filed a counseled motion to amend his PCRA petition,

presenting additional arguments based upon Cunningham, specifically,




Collateral Relief Petition filed September 5, 2012

does not reference the pending motion to amend.

       On appeal, Caballero argues that the PCRA court erred by not

addressing the issues raised in his motion to amend and requests a

remand.1 Under the Rules of Criminal Procedure, Rule 905(A), a PCRA court

                                                 any      Commonwealth v.

Boyd, 835 A.2d 812, 816 (Pa. Super. 2003) (emphasis in original) (citation



substantial justic           Id. (citation omitted).   Rule 905(A) has been
____________________________________________


1

failure to address the issues raised in his motion to amend by failing to
include this argument in his Concise Statement of Matters pursuant to R.A.P.
1925. However, our review of the Concise Statement reveals that Caballero

contained only in his motion to amend. See Concise Statement of Errors
Complained of on Appeal, 1/15/2014, at ¶ 1 (arguing that his sentence
violates Article I, Section 13 of the Pennsylvania Constitution); ¶ 2 (arguing
that Cunningham
his sentence violates the U.S. and Pennsylvania Constitutions); ¶ 3 (arguing
that Cunningham has foreclosed relief pursuant to the PCRA and as a result
requesting habeas corpus relief).



                                           -2-
J-S40034-14




Id. (citation omitted).

      Here, there is no indication that the PCRA court was aware, let alone




remand this case back to the PCRA court to consider and explicitly rule on



      Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/20/2014




                                   -3-